United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
V.G., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Southeastern, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 11-1556
Issued: January 13, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 10, 2011 appellant, through her attorney, filed a timely appeal from a
February 28, 2011 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP properly terminated appellant’s authorization for medical
benefits effective August 26, 2010 on the grounds that she had no further residuals of her
accepted employment injury.
FACTUAL HISTORY
On August 27, 2001 appellant, then a 51-year-old postal clerk, filed an occupational
disease claim alleging that she developed a back condition as a result of repetitive heavy lifting,
1

5 U.S.C. § 8101 et seq.

pushing and pulling at work. OWCP accepted her claim for right carpal tunnel syndrome.2 On
December 17, 2007 appellant returned to light duty.
On June 21, 2010 OWCP referred appellant to Dr. Robert Allen Smith, a Board-certified
orthopedic surgeon, for a second-opinion examination to determine whether her current
conditions and complaints of her right wrist were attributed to her accepted employment injury,
whether she was in need of ongoing treatment related to her accepted right carpal tunnel
syndrome, whether the current medical treatment was reasonable and necessary and whether she
could return to full duty without restrictions.
In his July 22, 2010 second-opinion report, Dr. Smith noted appellant’s complaints of
bilateral hand pain and a sensation of weakness and tingling in all her fingers and reviewed her
medical history. He observed that the October 2006 and July 2007 electrodiagnostic tests
demonstrated problems with the right radial and left ulnar nerve, but did not mention any right
side carpal tunnel syndrome. The examination of the right upper extremity revealed no
dystrophic signs and no focal atrophy in the arm, forearm or hand. Dr. Smith observed that
appellant had active range of motion in the upper extremity and her grip, pinch and opposition
strength were satisfactory. Tinel’s sign and Phalen’s test were nonspecific. Appellant related a
sensation of tingling and pain in her wrist when the Tinel’s sign and Phalen’s test were
performed. Dr. Smith stated that her examination was objectively normal with regards to the
median nerve and he was unsure about what her complaints related to. He reported that there
was no clinical or electrodiagnostic evidence to support that appellant still had right carpal tunnel
syndrome. Dr. Smith concluded that her right hand carpal tunnel syndrome had resolved and she
would not require any additional treatment for her right hand causally related to the
October 1997 incident.
On July 26, 2010 OWCP informed appellant of its proposed termination of her medical
benefits as the evidence established that she had no further residuals of her accepted work injury.
In an August 5, 2010 report cosigned by a physician’s assistant and Dr. Scott M. Fried, a
hand surgeon, they noted that appellant was upset and stressed at having her claim terminated.
Appellant continued to complain of proximal pain that spread down into the wrist and hands and
unchanged numbness and tingling. She described her work duties as a modified mail clerk.
Upon examination, Dr. Fried observed that the Phalen’s test revealed bilateral wrist pain and
Tinel’s sign was positive for the median nerve at the left and right wrist. Compression and
Tinel’s sign testing were also positive for the radial nerves of the right and left elbow. Dr. Fried
diagnosed bilateral wrist radial neuropathy, left ulnar neuropathy, bilateral brachial plexopathy,
capsulitis of the left shoulder and bilateral carpal tunnel median neuropathy of the upper
extremities secondary to work activities. He stated that appellant remained significantly
symptomatic and was still limited. Dr. Fried reported that she needed further treatment for the
above-noted injuries.

2

Appellant filed claims for left carpal tunnel syndrome (File No. xxxxxx245) and a left foot claim (File Nos.
xxxxxx430 and xxxxxx106), which were denied.

2

In a decision dated August 26, 2010, OWCP finalized its termination of appellant’s
benefits effective August 26, 2010 finding that the medical evidence demonstrated that she no
longer had any residuals or disability causally related to her accepted employment injury.3
On August 31, 2010 appellant, through her representative, requested an oral hearing. On
December 15, 2010 a hearing was held. Counsel was present. He stated that appellant’s
employing establishment was having trouble finding time for her to work and contended that,
between Dr. Smith and Dr. Fried, there was definite divergence in whether or not she still
suffered from carpal tunnel syndrome and if she was disabled. Counsel noted that Dr. Fried had
provided numerous reports confirming that appellant’s right arm and upper extremity was giving
her difficulty with numbness and tingling in both hands. He specifically pointed out that
Dr. Fried’s August 5, 2010 report revealed a positive Tinel’s sign over the median nerve of the
right wrist and a diagnosis of bilateral carpal tunnel syndrome, secondary to her work activities.
Counsel also noted that Dr. Smith stated in his July 22, 2010 report that appellant’s Tinel’s sign
and Phalen’s test were nonspecific and she still complained of tingling upon the Tinel’s sign and
Phalen’s test in the upper extremities. Thus, he contended that Dr. Smith’s report should not
have been given special weight of evidence or, in the alternative, that OWCP should have found
a conflict between Drs. Smith and Fried reports and recommended the case for a referee
examination.
By decision dated February 28, 2011, OWCP’s hearing representative affirmed the
August 26, 2010 decision finding that the weight of medical evidence resided with Dr. Smith’s
July 22, 2010 second-opinion report which established that appellant had no further residuals of
her right carpal tunnel syndrome and therefore she did not require any further medical treatment
to her right hand.
LEGAL PRECEDENT
Once OWCP accepts a claim and pays compensation, it has the burden of justifying
modification or termination of an employee’s benefits.4 The right to medical benefits for an
accepted condition is not limited to the period of entitlement for disability compensation.5 To
terminate authorization for medical treatment, OWCP must establish that appellant no longer has
residuals of an employment-related condition, which require further medical treatment.6
Section 8123(a) of FECA provides that, if there is a disagreement between the physician
making the examination for the United States and the physician of an employee, the Secretary
shall appoint a third physician (known as a referee physician or impartial medical specialist) who

3

Appellant filed various claims for disability compensation for the period July 18 to September 24, 2010. As
OWCP has not issued a decision regarding these claims, they are not before the Board at this time.
4

S.F., 59 ECAB 642 (2008); Kelly Y. Simpson, 57 ECAB 197 (2005); Paul L. Stewart, 54 ECAB 824 (2003).

5

T.P., 58 ECAB 524 (2007); Kathryn E. Demarsh, 56 ECAB 677 (2005); A.P., Docket No. 08-1822 (issued
August 5, 2009).
6

James F. Weikel, 54 ECAB 660 (2003); Pamela K. Guesford, 53 ECAB 727 (2002); A.P., id.

3

shall make an examination.7 This is called a referee examination and OWCP will select a
physician who is qualified in the appropriate specialty and who has no prior connection with the
case.8
ANALYSIS
OWCP accepted that appellant sustained right carpal tunnel syndrome as a result of
repetitive duties as a postal worker. Appellant stopped work and returned to light duty on
December 17, 2007. In a decision dated August 26, 2010, OWCP finalized its July 26, 2010
preliminary termination of her benefits finding that the medical evidence demonstrated that she
no longer had any residuals or disability causally related to her accepted employment injury. By
decision dated February 28, 2011, OWCP’s hearing representative affirmed the August 26, 2010
decision finding that the medical evidence established that appellant had no further residuals of
right carpal tunnel syndrome and did not require any further medical treatment. The Board finds
that OWCP did not meet its burden of proof to terminate appellant’s medical benefits for the
accepted employment injury as a conflict of medical opinion exists between Drs. Smith’s and
Fried’s reports.
The Board finds that a conflict in medical evidence has been created by the opinions of
Dr. Smith and Dr. Fried regarding whether further medical treatment was necessary for
appellant’s employment injury. In a July 22, 2010 report, Dr. Smith reported that appellant’s
Tinel’s sign and Phalen’s test were nonspecific. He stated that her examination was objectively
normal with regards to the median nerve and that there was no clinical or electrodiagnostic
evidence to support that she still had right carpal tunnel syndrome. Dr. Smith concluded that
appellant’s right hand carpal tunnel syndrome had resolved and she would not require any
additional treatment for her right hand causally related to her employment injury. In an
August 5, 2010 report cosigned by a physician’s assistant and Dr. Fried, they noted that appellant
continued to complain of proximal pain that spread down into the wrist and hands and
unchanged numbness and tingling. Upon examination, Dr. Fried observed that the Phalen’s test
revealed bilateral wrist pain and Tinel’s sign was positive for the median nerve at the left and
right wrist. He diagnosed bilateral carpal tunnel median neuropathy of the upper extremities and
opined that appellant needed further treatment for her injuries.
On appeal and in his oral argument, counsel contends that OWCP should have referred
appellant to a referee medical examination in light of the conflicting opinions of Drs. Smith and
Fried. The Board finds a conflict of medical opinion exists between Dr. Smith and Dr. Fried as
to whether appellant still suffered from right carpal tunnel syndrome as a result of her
employment activities and required further medical treatment. Thus, Dr. Smith’s opinion is
alone insufficient to establish that appellant’s right carpal tunnel syndrome had resolved and is
insufficient to constitute the weight of the medical evidence. As the record contains an

7

5 U.S.C. § 8123(a); see R.S., Docket No. 10-1704 (issued May 13, 2011); S.T., Docket No. 08-1675 (issued
May 4, 2009).
8

20 C.F.R. § 10.321.

4

unresolved conflict in medical opinion, the Board consequently finds that OWCP has not met its
burden of proof to terminate appellant’s medical benefits for the accepted employment injury.9
CONCLUSION
The Board finds that OWCP improperly terminated appellant’s authorization for medical
benefits effective August 26, 2010.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated February 28, 2011 is reversed.
Issued: January 13, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

9

See G.S., Docket No. 09-1670 (issued May 19, 2010); Lori E. Rayner-Brown, Docket No. 02-375 (issued
July 12, 2002).

5

